                 Case 3:20-cv-03818-RS Document 12 Filed 08/21/20 Page 1 of 4




 1 RICHARD E. ZUCKERMAN
   Principal Deputy Assistant Attorney General
 2
   NITHYA SENRA
 3 Trial Attorneys, Tax Division
   U.S. Department of Justice
 4 P.O. Box 683
   Washington, D.C. 20044
 5 202-307-6570 (t)
   202-307-0054 (f)
 6 Nithya.Senra@usdoj.gov

 7 Attorneys for the United States of America

 8 JONATHAN LEE, ESQ.
   One Market Street Suite 3600
 9 San Francisco, CA 94105
   Phone: (415) 685-0813
10 jon@jleelaw.com

11 Attorney for Defendants Michael S. Ho and Li H. Tay

12                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
13

14    United States of America,
                                                       Case No. 3:20-cv-3818-RS
15                   Plaintiff,
             v.                                        STIPULATION FOR EXTENSION OF
16                                                     TIME TO ANSWER OR OTHERWISE
      Michael S. Ho and Li H. Tay,                     RESPOND TO THE COMPLAINT
17

18                   Defendants.

19
            IT IS HEREBY STIPULATED AND AGREED by plaintiff and the defendants, pursuant to
20
     Civil L.R. 6-1(a), that the defendants shall have an extension of time to September 14, 2020 in which to
21
     answer or otherwise respond to the complaint. The change in deadline for defendant to answer or
22
     otherwise respond to the complaint will not alter the date of any event or deadline already fixed by Court
23
     order. Accordingly, this stipulation is permissible without Court Order, and is being filed with the Court
24
     pursuant to Civil L.R 5 and 6-1(a).
25
            //
26
         //
27 STIPULATION FOR EXTENSION OF TIME TO ANSWER
   CASE NO. 3:20-CV-3818-RS
28
                                             1


30
            Case 3:20-cv-03818-RS Document 12 Filed 08/21/20 Page 2 of 4




 1        Respectfully submitted,

 2 Date: 8/20/20                         RICHARD E. ZUCKERMAN
 3                                       Principal Deputy Assistant Attorney General

 4                                       /s/ Nithya Senra
                                         NITHYA SENRA, CA SBN 291803
 5                                       Trial Attorney, Tax Division
                                         U.S. Department of Justice
 6                                       Attorneys for Plaintiff United States of America
 7

 8 Date: 8/21/20                         /s/ Jonathan Lee
                                         JONATHAN LEE, ESQ.
 9                                       Attorney for Defendants Michael S. Ho and Li H. Tay
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27 STIPULATION FOR EXTENSION OF TIME TO ANSWER
   CASE NO. 3:20-CV-3818-RS
28
                                             2


30
Case 3:20-cv-03818-RS Document 12 Filed 08/21/20 Page 3 of 4
               Case 3:20-cv-03818-RS Document 12 Filed 08/21/20 Page 4 of 4




 1                                       CERTIFICATE OF SERVICE
 2         I hereby certify that on this 21st day of August, 2020, I electronically filed the foregoing
 3   document with the Clerk of Court using the CM/ECF system, and I hereby certify that on the
     same date I have e-mailed the document to the following:
 4
     JONATHAN LEE, ESQ.
 5   One Market Street Suite 3600
     San Francisco, CA 94105
 6   Phone: (415) 685-0813
     jon@jleelaw.com
 7   Attorney for Defendants Michael S. Ho and Li H. Tay

 8

 9                                                /s/ Nithya Senra
                                                  NITHYA SENRA, Trial Attorney
10                                                U.S. Department of Justice, Tax Division
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

25                                                    3
